
	
		I
		111th CONGRESS
		1st Session
		H. R. 1422
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2009
			Mr. Smith of Texas
			 (for himself, Mr. Poe of Texas,
			 Mr. Gallegly,
			 Mr. Gohmert,
			 Mr. Sensenbrenner,
			 Mr. Harper,
			 Mr. Rooney,
			 Mr. Coble,
			 Mr. Forbes,
			 Ms. Ginny Brown-Waite of Florida, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reauthorize through 2014 certain programs under the
		  Adam Walsh Child Protection and Safety Act of 2006.
	
	
		1.Short titleThis Act may be cited as the
			 Adam Walsh Child Protection and Safety
			 Reauthorization Act of 2009.
		2.Reauthorization of
			 child protection programs under the Adam Walsh Child Protection and Safety Act
			 of 2006The Adam Walsh Child
			 Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) is amended as
			 follows:
			(1)Sex offender
			 management assistance (SOMA) programSection 126(d) of such Act
			 (42 U.S.C. 16926(d)) is amended by striking 2007 through 2009
			 and inserting 2010 through 2014.
			(2)Federal
			 assistance with respect to violations of registration
			 requirementsSection 142(b) of such Act (42 U.S.C. 16941(b)) is
			 amended by striking 2007 through 2009 and inserting 2010
			 through 2014.
			(3)Pilot program
			 for monitoring sexual offendersSection 621(c) (42 U.S.C. 16981)
			 of such Act is amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2010 through
			 2014; and
				(B)in paragraph (2),
			 by inserting and after September 1, 2014, but not later than September
			 1, 2015 after September 1, 2010,.
				(4)Grants to combat
			 sexual abuse of childrenSection 625(d) of such Act (42 U.S.C.
			 16983(d)) is amended by striking 2007 through 2009 and inserting
			 2010 through 2014.
			(5)Jessica Lunsford
			 address verification grant programSection 631(e) of such Act (42
			 U.S.C. 16988(e)) is amended—
				(A)in paragraph (1),
			 by striking 2007 through 2009 and inserting 2010 through
			 2014; and
				(B)in paragraph (2),
			 by inserting and after April 1, 2014, but not later than April 1,
			 2015, after April 1, 2009,.
				(6)Fugitive safe
			 surrenderSection 632(c) of such Act (42 U.S.C. 16989(c)) is
			 amended by striking this section— and all that follows through
			 the period and inserting this section $8,000,000 for each of the fiscal
			 years 2009 through 2014..
			3.Reauthorization
			 of sex offender apprehension grants and juvenile sex offender treatment
			 grantsPart KK of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (as added by section 623
			 of the Adam Walsh Child Protection and Safety Act of 2006 and redesignated by
			 section 114(1) of Public Law 110–199 (122 Stat. 677)), relating to sex offender
			 apprehension grants; juvenile sex offender treatment grants, is amended—
			(1)in section 3011(b)
			 (42 U.S.C. 3797ee(b)), by striking 2007 through 2009 and
			 inserting 2010 through 2014; and
			(2)in section 3012(c)
			 (42 U.S.C. 3797ee–1(c)), by striking 2007 through 2009 and
			 inserting 2010 through 2014.
			
